Citation Nr: 1742932	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1954 to June 1955 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In October 2016 the Board remanded this case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's bilateral hearing loss and tinnitus were not present during active duty or to a compensable level for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed with bilateral hearing loss and maintains that both that condition and tinnitus are resultant from exposure to jet engine noise during his active duty service.  

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A.  Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

In this case, the conditions at issue can be characterized as a "chronic diseases." 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  When a chronic disease identity is established during service, (or within the applicable presumptive period), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).

Where the condition is not sufficiently identified as chronic or shown to be chronic during service or the presumptive period, or where chronicity is legitimately questioned, then a showing of continuity of symptomology after service is required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases" manifest to a compensable degree of 10 percent or more within a year of separation, such disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, service connection may be granted on a direct basis for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Analysis and Findings

Based on the evidence of record the Board finds that the requirements for service connection have not been satisfied as to the Veteran's bilateral hearing loss or tinnitus.  

Service connection for a chronic condition requires a manifestation during service or within a year of separation, or chronic and continuous symptomatology since separation.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  The Veteran's service treatment records do not demonstrate hearing loss during active duty.  Even accounting for conversion from American Standards Association (ASA) units to International Standards Organization (ISO) units, the Veteran's hearing in his right ear was normal at all frequencies in June 1957, and normal in all frequencies but 3000hz in his left ear.  This would not merit compensation at the 10 percent level.  See 38 C.F.R. § 4.85.  

Moreover, although the Veteran stated in his application for benefits that his hearing loss began during his active duty in 1954, he specifically denied hearing loss in Reports of Medical History in December 1969 and March 1974.  As such, the Board does not find the Veteran's statements sufficiently credible to substantiate that the condition has manifested chronic and continuous symptomatology since active duty.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  Likewise, there are no reports of tinnitus during service and the Veteran reported at his August 2012 VA examination that his tinnitus onset approximately 20 years prior, several decades following separation.  For these reasons the Board finds that presumptive service connection is not warranted for hearing loss or tinnitus.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (when considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence).

The Board has also considered whether service connection is warranted on a direct basis for either condition.  However, the evidence of record does not support a nexus between any in-service noise exposure and the vet's current conditions.  Specifically, VA medical opinions in August 2012 and November 2016 found that the Veteran's hearing loss and tinnitus s were less likely than not related to service.  The November 2016 opinion noted that even accounting for conversion to ISO units the Veteran does not meet criteria for acoustical trauma during service as evidenced by a 15dB or greater worsening in hearing across at least 3 frequencies between 1954 and 1957.  The opinion continued that the Veteran did not have a single measurement of greater than 40dB in any single frequency or greater than 25dB across three frequencies. Opinion also reasoned that while the 1969 audiogram is abnormal, this was done years after leaving active service.  In support of the opinion the examiner cited the Institute of Medicine's report, "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which states: "The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  

The Board finds that this is the most probative evidence of record as to the relationship between the Veteran's current hearing loss and service as it is based on a review of the Veteran's medical records and is supported by a fully articulated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the opinion stands unrebutted by competent medical evidence or opinion.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his current conditions to in-service engine noise he is not considered medically qualified to address such a complex question.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current hearing loss or tinnitus is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


